Citation Nr: 0905227	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  99-22 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Veteran testified at a hearing before an RO Hearing 
Officer in January 2000.  A transcript of the proceeding is 
of record.

The Board issued a decision in October 2003 denying the 
Veteran's claim.  He thereupon appealed to the U.S. Court of 
Appeals for Veterans Claims (Court), which issued an Order in 
August 2006 vacating the Board's decision and remanding the 
matter to the Board for action in compliance with the Court's 
order.  In accordance with the Court's order, the Board 
remanded this issue for further development in September 
2007.  The case has been returned to the Board for further 
appellate action.

In November 2008 the Veteran submitted additional evidence in 
the form of a letter relating to a stressful experience in 
service.  This letter is cumulative and redundant of evidence 
already considered by the originating agency.  Therefore, a 
remand for consideration of the letter by the originating 
agency is not required.


FINDINGS OF FACT

1.  The Veteran is not shown to have participated in combat 
with the enemy during service.  

2.  There is no corroborating evidence of any noncombat 
stressor supporting a diagnosis of PTSD.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall ... take into account the 
rule of prejudicial error.')." Id. at 121.

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The rating decision on appeal was issued prior to enactment 
of the VCAA.  The record reflects the Appeals Management 
Center (AMC) sent the Veteran a letter in September 2007 
providing all required notice.  Although this notice was sent 
long after the initial adjudication of the claim, the Board 
finds that there is no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
PTSD; consequently, no disability rating or effective date 
will be assigned, so the failure to provide earlier notice 
with respect to those elements of the claim is no more than 
harmless error.  Moreover, following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim in September 2008.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also finds that the Veteran has been afforded 
adequate assistance in regard to the claim herein decided.  
The Veteran's service treatment records (STR) and service 
personnel records (SPR) are on file, as are treatment records 
from those VA and non-VA medical providers identified by the 
Veteran as having relevant records.  In addition, all 
indicated development to verify the Veteran's alleged 
stressors has been completed.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

A VA examination is not appropriate at this point because, as 
detailed below, the evidence shows that the Veteran did not 
participate in combat with the enemy and there is no 
corroborating evidence of any noncombat stressor that could 
support a diagnosis of PTSD.  In other words, there is no 
reasonable possibility that a VA examination would result in 
evidence to substantiate the claim.   

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claim were insignificant and not 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claim.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Veteran filed his claim for service connection for PTSD 
in September 1998.  Under the regulation then in effect, 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence the claimed in-service stressor occurred, 
and a link, established by medical evidence, between the 
current symptomatology and the claimed in-service stressor.  
If the claimed in-service stressor is related to combat, 
service department evidence the veteran engaged in combat 
with the enemy or was awarded the Purple Heart, Combat 
Infantry Badge (CIB), or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).

In June 1999, 38 C.F.R. § 3.304(f), was amended, effective 
March 7, 1997.  The amended regulation provides service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

When the claimed in-service stressor is not related to 
combat, the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressor. Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
professional's diagnosis of PTSD is not competent evidence 
that an in-service stressor occurred.  Cohen v. Brown, 10 
Vet. App. 128, 145.   

Corroboration of every detail of a claimed stressor, 
including appellant's personal involvement, is not required; 
rather, a veteran needs only to submit independent evidence 
of a stressful event that is sufficient to imply his or her 
personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 
(2002), citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The record reflects the Veteran was diagnosed with PTSD by a 
VA psychiatrist in May 1999.  The first element of service 
connection - medical evidence of the claimed disability - is 
accordingly met.

The Veteran reported the following stressors in his 
correspondence to VA, his testimony before an RO Hearing 
Officer, and his statements to VA medical providers.  (1) 
Shortly after arriving in Vietnam in February 1967, he heard 
about an ammunition dump having been attacked in December 
1966 or January 1967, and he feared for his life because his 
base was not far from the dump site.  (2) Between November 
and December 1967, he hit a Vietnamese woman while driving 
but did not stop or report the incident to anyone.  (3) 
During the Tet offensive in 1968, he stood guard at Long Binh 
and received small arms fire; he could hear mortar fire and 
during the period he saw dead bodies of the enemy alongside 
the road.  (4) A soldier he knew was killed by sniper fire 
while coming out of the shower at Thon Son Nhut air base, 
although he did not witness that event.  (5) The Veteran 
participated in patrols, was fired at, and returned fire 
although he does not know if he hit anyone.  

The Veteran's Report of Discharge (DD Form 214) shows that he 
served in the Republic of Vietnam for 11 months and 28 days 
and that his MOS was 76Y (stock control and accounting 
specialist).  SPR confirm that the Veteran was awarded the 
Vietnam Service Medal with campaign credit for the Vietnam 
Counteroffensive Phase II.   

Neither the Veteran's DD Form 214 nor his SPR provide any 
objective evidence to show the Veteran personally 
participated in combat.  They do not show that he received 
the Combat Infantry Badge (CIB), the Purple Heart Medal or 
any other award indicative of his participation in combat.  

In addition to the absence of any official indices of combat 
(CIB, Purple Heart Medal, etc.), there is lacking any 
unofficial indices of combat, such as lay statements ("buddy 
statements").  

The Board notes the originating agency sent a letter to the 
Veteran in September 2007, following the Board's remand, 
advising him that some anecdotal events are best supported by 
statements from fellow servicemen who experienced the event 
with him and can verify his involvement in the event as well 
as the actual or perceived threat of the situation.  The 
Veteran was asked to send the originating agency statements 
from such persons to support his claim.

In November 2008 the Veteran submitted a letter to VA 
reiterating that he always had a feeling of guilt for running 
over the old lady, with frequent nightmares and daily 
intrusive memories of that event.  However, he did not 
provide any "buddy statements" or other objective evidence 
of that event.  

The originating agency submitted a request to the U.S. Army 
Services Center for Research (USASCRUR) in April 2000 
requesting verification of the alleged ammo dump attack in 
January 1967, of the person hit by sniper fire, of the 
Veteran's exposure to the sight of dead bodies, and of the 
Veteran's participation in convoys to include having hit a 
Vietnamese woman.  USASCRUR replied by letter in April 2000 
that in effect the claimed stressors were not sufficiently 
specific to be verified.

The RO resubmitted the verification request to USASCRUR in 
December 2000; USASCRUR again responded in December 2000 that 
the stressor information was insufficient to permit 
verification.  The RO sent a letter to the Veteran in July 
2001 advising him that USASCRUR required more specific dates 
and locations and asking him to provide such data, but the 
Veteran did not respond.

In sum, although the Veteran has claimed that he has PTSD due 
to combat and non combat stressors, there is no corroborating 
evidence of any of the alleged stressors.  Moreover, in view 
of the fact that the Veteran did not receive an award or 
decoration indicative of his participation in combat and the 
fact that he served as a stock control and accounting 
specialist, the Board has not found the Veteran's self-
serving statements to the effect that he participated in 
combat with the enemy to be credible.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's claim.


ORDER

Service connection for PTSD is denied.  




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


